OFFLCE   OF THE ATTORNEY    GENERAL   OF TEXAS
                       AUSTIN




Hon. Homer Oarrleon, Jr., Director
Department of Public Safety
Camp Kabry
Austin, Texas
Dear Sir:




          This will aoknow                of your 19
                                                  Y ter or
*Ootober19, 1939, wherein                 in1011of this de-
partment upon the r0mwti
                                     r this Department
                                      sion guards aa
                                      the Forty-sixth
                                       expenses oi the

                                 n made by the 46th Leglela-
                                 e Department of Publlo
                                  general heading “Texas
                                 elon guards at #1,200.00
                                 low Immediatelyafterthe
                             , one sergeant and twenty-five
                              foroe, and lmmeblatelypre-
                              orlmlnal investigatorsunder

                   d of the appropriationmade Sor the maln
                 epartment of Pub110 safety, there appears,
               ng %alntenanoe end Mlaoellaneoua,~lten NO.
5, whloh reads as i’ollows!
          Voetage , supplies, equipment,arms, wire
     comnunloatlone,printing and contingentexpenses;
     hoapltallaatlonend medloal aervloeswhen injured
     in line of duty, antIfuneral expenses when killed
Hon.   Eomer Garrison, Jr., Page 2.


       in aatlon; surety bonds, books, ail necessary
       expenses of operating a police training sohool
       at Camp Fabry for training peace officers ge&er-
       ally, and members of this department, end any
       other necedsary.departmental expenses, lnclud-
       lng initial equipment,"the Legislaturehaving
       provided $37,150.00per annum for this purpose.
          It was apparently the intention of the Leglsla-
ture that the four mansioh guards authorized should be
commissionedas Texas Rangers, for certainly it was con-
templated that the mansion guards should have and be vest-
ed with suftlclentauthority to enable them to effeotively
serve 88 suoh guards, and the fact that provision is msde
for these poaitlons under the general heading "Texas Rangers"
is lndloatlveof.the legislativeintent that these men be
oomm~aslonedas Texas Ransers.
          The first questionto be determined, therefore,
is whether;the authority of the Department to provide unl-
forms for these men is &overned by the provisions of Articles
6567   aad   6568,   fl.C.S.,   1925.

              Artlcle~6567reads as followe:
           YEaoh oriicer!',pon-corFslssioned officer, and
       private oftaald'force shall furnish himself with a
       suitable horse,,,hor.se
                             equipment,alothlng, etc.
       If hla horse ls~kl&led~in: action,lt shall be paid
       for by the~'3tateata fair market value at the time
       when killed;"
              Arti&,            &a&s as follows:
            "The State~~~sndll
                             furnish eaoh member of said
       force with one lmpraved~carbineand pistol at oost,
       the prloe of-whldh ahall be deductedfromthe first
       money due suoh~offlc,eror man, and shall furnish
       said foroe with ratlone of subsistence,oamp equipage,
       and ammunition for the officers and men, and also
       forape for horse&.
          of.these ArtieJes'cere.stilJin full force and
effect, the Le,partmentcriPublic Safety Would lack the auth-
ority, neoessarlly,to ,$urnlshthese mansion Wards, sa
Texas Rangera, u-lthuniforms. i?owever,in our opinion,
Fan. Eomer Garrison, Jr., Page 3.


     these Articles have been repealed by Aots 1935, 44th Legla-
     lature, page 444, Chapter 181, Seohlon 10, Section ll,and
     Section 25.
              By Sections 10 and II of Acts 1935, 44th Leglsla-
    ture,.page 444, Chapter 101, the ‘Legislatureprovided that
    the.DepartEentof Pub110 Safety should be composed of three
    dlvlsions, the Texas Rangers, tha .TexesEilehweyPatrol, and
    the EeedquartersDivision, end audh other divisions es the
    Commissionmlght,deem necessary. By Seatlon 11 the ‘Texas
    Fiangerforce end its personal property, equipment and reoords
    were 'expresslytransferred to end plaoed under the jurls-
    &lotion of the Department of Public Safety, and was express-
    ly mentioned es constitutingthe iiex&s&an&era Division of
    said Department.
                 Seotlon 25 of se%& Act provides as follows:
               "The State of Texas sball provide the neaes-
          sary buildings, offloes and quarters for the de-
          partment and it8 officers and employees in the
          City of Austin, Texas, and in such other places
          in the State ss dlstrlot headquartersshall be
          established,and it shall also provide,for the
          equipment of the department end the divisions,
          bureaus and branches thereof, with the furniture.,
          fixtures,automobiles,motorcycles,horses, flre-
          arms, ammunition, uniforms, appllanaes and mater-
          ials neceesary to the proper functioningand opera-
          tlonthereof." (Article4413 (25) Vernon’s Seyles
          iievfsed   Civil   Statutes.)

                 Section 29 of aeld Act provibes:
               “All laws or parts o? laws inconsistentor
          confllotlngwith the provisions of this Aot are
          hereby repealed."
               In our opinion, there 1s a direot oonfllct between
     the provisions of Section 25 of the Aot, and the Artloles of
     the neviaed Civil Statutes of 1925 above referred to, and,
     therefore, said Articles of the 1925 Revised Civil Statute8
     were expressly repealed by the later enactment.
               Sinoe, under the law ea it now exists, the maINiOn
     guards~as 'i'exas
                     Rangers may now be provided with uniforms,
     it bsoomss necessary to consider the second questlon, that
Hon. Romer Garrison, Jr., Page 4.


is, whether an appropriationis available to the Department
Of Public Safety which may be used for that purpose. Vie are
Of the opinion that item 5 of your Kaintenance and Misaellaneous
appropriation,above quoted, may be used to defray the expenses
of purahasing uniforms for these mansion guards, in the event
the Department determines that it is necessary and advisable
that these men be uniformed.
                                    Yours very truly



                               BY     /s/ R. x. Fairchild
                                                Assistant
R%F:pbp


/a/ Gerald C. bfann




                                    hpprovea Opinion Committee
                                    By: B.W.B., Chafrman